108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Sidney ABBOTT, Plaintiff, Appellant,v.Randon BRAGDON, D.M.D., Defendant, Appellee.
No. 96-1644.
United States Court of Appeals, First Circuit.
March 5, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Morton A. Brody, U.S. District Judge]
David G. Webbert and Bennett H. Klein, with whom Johnson, Webbert & Laubenstein and Gay and Lesbian Advocates were on brief, for plaintiff Sidney Abbott.
John W. McCarthy, with whom Brent A. Singer and Rudman & Winchell were on brief, for defendant Randon Bragdon, D.M.D.
Before SELYA, Circuit Judge, ALDRICH, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
This is a protective appeal, taken by a prevailing plaintiff as a precaution, should we see fit to reverse or vacate a summary judgment entered in her favor by the district court.  We have today issued an opinion affirming the summary judgment.  See Abbott v. Bragdon, No. 96-1643.   We therefore dismiss this appeal as moot.


2
Appeal dismissed.  No costs.